Citation Nr: 1000712	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the orthopedic manifestations of the lumbar spine 
disability.

2.  Entitlement to a separate evaluation for neurological 
manifestations of the lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from August 1985 to 
November 1993, and from October 1994 to August 2006.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in part, granted service connection for a chronic 
lumbar strain.  The RO assigned an initial evaluation of 10 
percent for that lumbar spine disability.

The appellant has appealed the initial rating assigned for 
the lumbar spine disability when service connection was 
granted.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes that the appellant's VA medical treatment 
records contain a January 2008 clinical assessment of 
"chronic kidney disease related to NSAID use."  The matter 
of entitlement to secondary service connection for that 
condition is referred to the RO for appropriate action.

The issue of entitlement to a separate evaluation for the 
neurological manifestations of the lumbar spine disability is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant has not 
demonstrated ankylosis of the thoracolumbar spine, nor has he 
demonstrated forward flexion limited to 60 degrees or less or 
a combined range of thoracolumbar motion of not greater than 
120 degrees.

2.  Throughout this appeal, the appellant has not 
demonstrated any incapacitating episodes related to his 
service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent have not been met for the orthopedic manifestations 
of the appellant's lumbar spine disability.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.

The appellant's lumbar spine increased rating claim arises 
from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover,the U.S. 
Supreme Court has held that an error in VCAA notice should 
not be presumed prejudicial, and that the burden of showing 
harmful error rests with the party raising the issue, to be 
determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  VA medical treatment 
records have also been associated with the claims file.  The 
appellant was afforded VA medical examinations in October 
2006 (general medical), January 2008 (knee), and March 2008 
(knee).  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations 
were conducted by a medical professional, and the associated 
reports reflect review of the appellant's prior medical 
history.  The October 2006 examination included a report of 
the symptoms for the lumbar spine disability and demonstrated 
objective evaluations.  The examiner was able to assess and 
record the condition of the appellant's lumbar spine.  
Physical examination was accomplished, including range of 
motion testing.

The Board finds that the October 2006 examination report was 
sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings.  In 
addition, it is not shown that the examination was in any way 
incorrectly conducted or that the VA examiner failed to 
address the clinical significance of the appellant's back 
disability.  Further, the October 2006 VA examination report 
addressed the applicable rating criteria.  As a result, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, the Board concludes that 
the appellant was afforded adequate examinations.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  He had previously been given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for lumbar spine 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the lumbar spine claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the service medical treatment records; 
in the reports of VA outpatient treatment dated between March 
2007 and September 2008; in the reports of the VA 
examinations conducted in October 2006, January 2007, and 
March 2008; and in various written statements submitted by 
the appellant and his representative.

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 
5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluation assigned for 
his lumbar spine disability addressed here.  The Court held, 
in Fenderson v. West, 12 Vet. App. 119 (1999), that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issue before the Board is 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

The appellant contends that the severity of his lumbar spine 
orthopedic disability is not reflected in the currently 
assigned initial evaluation of 10 percent.  He has reported 
that the low back disability disturbs his sleep pattern and 
he has reported that he had been given a TENS unit and lumbar 
injections as part of his treatment for the back disability.

Review of the appellant's STRs reveals that he listed low 
back pain when first waking up in the morning on his March 
2006 report of medical history.  The examining doctor noted a 
history of lower back pain from 1997 to the present.

After service, the appellant underwent a VA medical 
examination in October 2006.  He complained of daily morning 
back pain accompanied by stiffness, weakness, instability, 
fatigue and lack of endurance.  The appellant said that the 
pain was increased by use and helped by stretching and pain 
medication.  He also complained of moderate to severe weekly 
flares and said that it would be 30 to 50 percent harder to 
continue to work during a flare.  The appellant reported that 
he could not bend over, kneel, carry heavy items or garden.  
He denied radiation of the back pain.  He also denied any 
incapacitating episodes during the previous 12 months.  On 
physical examination, the appellant was able to tandem walk 
and heel-toe walk without difficulty.  He was able to do only 
a half squat.  Straight leg raise testing was negative.  
Motor testing and sensory testing were within normal limits.  
There was no tenderness to palpation over the paraspinal 
musculature or spinal processes.  No swelling was noted.  No 
spasms were noted.  The appellant exhibited 86 degrees of 
forward flexion; 30 degrees of extension; 30 degrees of right 
and left lateral flexion; and 30 degrees of right and left 
rotation.  This motion was accomplished with pain.  
Radiographic examination revealed no degenerative changes.  
The examiner rendered a diagnosis of chronic lumbosacral 
strain.

The appellant underwent another VA medical examination in 
January 2008.  He reported that he was attending school and 
that he was unable to play sports secondary to his back pain.  
The examiner stated that the appellant's gait was normal.

The appellant underwent an additional VA medical examination 
in March 2008; the examiner stated that the appellant's gait 
and station were normal.  Motor strength testing was 5/5 in 
the lower extremities.

Review of the appellant's outpatient VA medical treatment 
records reveals that the appellant was treated for complaints 
of low back pain in March 2007.  On physical examination 
there was no spine tenderness and no stiff muscles were noted 
on palpation.  Sensory testing and motor testing were normal.  
The clinical assessment was chronic low back pain.  In 
December 2007, the appellant continued to complain of low 
back pain.  He denied radiculopathy although he did report 
occasional shooting of pain into the right buttock.  He said 
that he could only sleep four hours per day and report 
occasional exacerbation of his symptoms.  On physical 
examination, there was no spinal tenderness.  Deep tendon 
reflexes of the knees and ankles were normal and symmetrical.  
Motor testing and sensory testing were within normal limits.   
The clinical assessment was chronic low back pain and the 
examination was described as "pretty benign".  In January 
2008, the appellant complained of low back pain and right 
lower extremity pain.  He reported experiencing pain across 
his lower back with radiation of burning pain down his 
posterior thigh with numbness.  On physical examination, the 
appellant's gait was normal and pain behavior was absent.  
Range of motion of the lumbosacral spine was described as 
intact.  There was no tenderness and Patrick's testing and 
straight leg raising tests were negative bilaterally.  Motor 
testing and sensory testing were intact in the lower 
extremities.  The appellant exhibited a decreased right ankle 
jerk.  The clinical assessment was right L5-S1 radicular 
symptoms.  MRI testing accomplished that same month revealed 
a degenerated L5-S1 disc with a suspected tear and a small 
disc protrusion or herniation.  There was no evidence of 
nerve root impingement.  In February 2008, the appellant 
received a lumbar epidural steroid injection.  A week later, 
he reported that he had not been using his TENS unit.  A 
March 2008 physical therapy note indicates that the appellant 
had received five treatments so far that year.  In September 
2008, he was discharged from the physical therapy department 
because he had failed to schedule treatment.

The diagnostic codes for rating diseases and injuries of the 
spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.)  Id.  A 
10 percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, for a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, for muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, for a vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine. 

(The combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 
51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243, Note (2)).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  
(The matter of entitlement to a separate rating for 
radiculopathy in the lower extremities is addressed in the 
REMAND portion of the decision below.)  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an initial evaluation in excess of 10 percent is 
not warranted.  In order for an evaluation in excess of 10 
percent to be awarded, the appellant would have to 
demonstrate forward flexion of the thoracolumbar spine less 
than 61 degrees or a combined range of motion not greater 
than 120 degrees; there is no clinical evidence of any such 
limitation of motion of the thoracolumbar spine.  Nor is 
there any clinical evidence that the appellant has any 
ankylosis, whether favorable or unfavorable, of the 
thoracolumbar spine.  

The evidence of record indicates that the worst limitation of 
motion in each plane demonstrated by the appellant has been 
86 degrees of lumbar flexion; 30 degrees of extension; 30 
degrees of right and left lateral flexion; 30 degrees of 
right and left rotation; and a combined total of 236 degrees.  
This motion was achieved with pain.  The appellant did not 
demonstrate any lumbar paravertebral muscle spasms or 
tenderness to palpation of the lumbosacral area.  No 
incapacitating episodes are of record.  Additionally, there 
was no suggestion in the record that the appellant's pain and 
the functional loss caused thereby equated to any disability 
greater than contemplated by the rating discussed above.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation in 
excess of 10 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 10 percent rating.

Notwithstanding the above discussion, a rating in excess of 
the 10 percent evaluation assigned for the orthopedic aspects 
of the low back disability herein could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the orthopedic aspects of 
the lumbar spine disability have presented such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the Rating Schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there were higher 
ratings for the orthopedic manifestations of a lumbar spine 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his low 
back orthopedic symptoms; nor has he required any extensive 
treatment.  While the appellant has offered evidence to show 
problems with sleeping and sitting related to the low back 
disability, the medical evidence of record indicates that the 
appellant retains 5/5 motor strength without any findings of 
spasms.  The appellant has not offered any objective evidence 
of any orthopedic symptoms due to the lumbar spine disability 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (when evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own).

Based upon the guidance of the Court in Fenderson v. West, 
supra, the Board has considered whether a staged rating is 
appropriate for the orthopedic manifestations of the lumbar 
spine disability at issue in this case.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings that would warrant the assignment of any 
staged ratings in this case.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the 
appellant has not alleged unemployability.  Furthermore, as 
reflected by the March 2007 NOD, he was then working.  As 
reflected in a January 2008 VA outpatient treatment note, the 
appellant was attending school in pursuit of a college degree 
instead of working.  Therefore, the Board finds that no 
further consideration of a TDIU award is warranted.


ORDER

An initial evaluation for the orthopedic manifestations of 
the lumbar spine disability in excess of 10 percent is 
denied.

REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

As previously noted, the Board must determine whether there 
is any other basis upon which an increased evaluation may be 
assignable.  In this regard, except as otherwise provided in 
the Rating Schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 
4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  68 Fed. 
Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1)).  Potentially 
relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
DC 8521 (for the external popliteal nerve/common peroneal), 
DC 8522 (for the musculocutaneous nerve/superficial 
peroneal), DC 8523 (for the anterior tibial nerve/deep 
peroneal), DC 8524 (for the internal popliteal nerve/tibial), 
and DC 8529 (for the external cutaneous nerve of the thigh).

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
In this case, for example, the appellant is competent to 
describe his neurologic symptoms relating to his lumbar 
spine.

The appellant's lumbar spine disability is currently rated 
pursuant to Diagnostic Code 5237, for lumbosacral strain.  
Review of the medical evidence of record reveals that the 
appellant complained of low back pain radiating into his leg 
in January 2008; that his right ankle jerk was clinically 
found to be decreased; that there was radiographic evidence 
of a degenerated disc at L5-S1 with a central small disc 
protrusion or herniation; and that there was a clinical 
assessment of right L5-S1 radicular symptoms.  However, the 
record is not clear whether or not any of these neurological 
clinical findings are considered part and parcel of the 
service-connected lumbar spine disability.  On remand, the 
appellant should be afforded a medial examination for 
clarification of these points.

Review of the evidence of record also reveals that the 
appellant had been receiving private treatment from a primary 
care physician located in Benecia, California.  This 
treatment was noted in the October 2006 VA examination report 
and in a December 2007 VA treatment note.  However, no 
medical records from that physician have been obtained and 
associated with the claims file.  VA is therefore on notice 
of records that may be probative to the claim.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In addition, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO 
should obtain all of the relevant private and/or VA treatment 
records not already of record and associate said records with 
the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all 
post-service medical care providers 
(private, VA or other government) who have 
treated him for his lumbar spine 
disability.  In particular, records from 
the appellant's primary care provider in 
Benecia, California, should be obtained.  
After securing the necessary release(s), 
the AMC/RO should obtain all relevant 
records and associate them in the claims 
file.  

3.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the appellant for 
examination by a neurologist to determine 
the extent and severity of all 
thoracolumbar neuropathy.  The claims file 
must be reviewed by the examiner in 
conjunction with each examination, and the 
report should state that such review has 
been accomplished.

The purpose of this examination is to 
ascertain the current nature and extent of 
any radicular neuropathy, to identify all 
nerves affected by the spine disability and 
to identify the degree of any functional 
impairment caused by said neuropathy, if 
any.  The examiner should also discuss the 
severity of any right or left-side 
radiculopathy or neuropathy found to be 
present in the lower extremities.  The 
examiner must also state whether the 
appellant has bowel or bladder problems 
related to his low back disability.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying any final 
diagnosis.  The examiner should, to the 
extent possible, indicate the historical 
degree of neurologic impairment since 2006 
due to the lumbar spine disability.

Based on the review of the record and the 
examination of the appellant (or claims 
file review alone if examination is not 
accomplished), the neurological examiner 
should identify any symptoms due to disc 
syndrome and/or stenosis of the 
thoracolumbar spine and describe the 
nerve(s) affected, or seemingly affected, 
by nerve root compression, if any.  The 
neurologist must state whether any 
diagnosed disc bugling and/or spinal 
stenosis is causally related to the 
service-connected thoracolumbar spine 
disability, and, if not, whether the 
service-connected thoracolumbar spine 
disability aggravates or worsens the 
disc/stenosis problem.  The neurologist 
should also note the total duration of any 
incapacitating episodes of disc syndrome in 
the thoracolumbar spine, if any.  (An 
incapacitating episode is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.)

The relevant Diagnostic Codes distinguish 
the type of nerve paralysis into two parts 
- complete and incomplete paralysis.  Under 
incomplete paralysis, the type of paralysis 
is further broken down into three 
categories: severe, moderate, and mild.  
With these categories in mind, the examiner 
should classify any neurologic 
impairment(s) present in each lower 
extremity, distinguishing among the 
categories and identifying each nerve or 
group of nerves affected.

If the examiner uses results obtained from 
an EMG and/or nerve conduction velocity 
tests or other such tests, the examiner is 
requested to explain, in terms meaningful 
to a layperson, the base line results 
versus those obtained for the appellant.  
The examiner is asked to explain the 
meaning of any abnormal results that are 
obtained.  The examiner is also asked to 
explain how any abnormal finding classifies 
the appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the physician is requested to report 
whether the appellant suffers from any 
tics, pain, numbness, foot drop, muscle 
weakness and/or atrophy as well as to 
record the appellant's ranges of motion for 
each joint found to be affected by the 
radiculopathy/neuropathy (i.e., knees, 
ankles etc.), with each of the normal 
ranges of motion indicated in degrees.  

7.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA examiner for corrections or 
additions.

8.  If any additional development is 
necessary to re-adjudicate an issue, 
especially in light of any newly received 
records, that development should be done.

9.  Thereafter, the AMC/RO should 
adjudicate the matter of a separate rating 
for neurological manifestations of the 
service-connected lumbar spine disability.  
The adjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories; 38 C.F.R. 
§§ 3.321, 4.40, 4.59; Esteban v. Brown, 6 
Vet. App. 259 (1994); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995); Hart v. Mansfield, 
21 Vet. App. 505 (2007).

10.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case, and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


